DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on lines 4-5, the recitation wherein, “the hand-held shower is detachably fixed on the wall-mounted supporting arm through a hose” is unclear in light of the disclosure.  The described and shown “wall-mounted supporting arm” is designated by reference number “10”.  When viewing the originally-filed drawings, element “10” appears to terminate where it connects with a rear region of “over-head shower 20”.  In fact, as evidenced by what appears to be a coupling nut at the terminal end of element “10”, where the supporting arm connects with the over-head shower (see Figs. 1 and 3), there does not appear to be any way for the “wall-mounted supporting arm 10” to continue past the rear region of the “over-head shower 20”.  With this issue in mind, the drawings also show “hose 60” extending between “hand-held shower 30” and a lower region of the “over-head shower 20”.  Thus, it is unclear how one could reasonably say that the hand-held shower is detachably fixed “on the wall-mounted supporting arm” through the hose.  It should be noted that the originally-filed specification lends no clarity to this issue, since the specification essentially makes the same unclear statement reflected in the claim.  Thus, any amendments made to the claims in response to this rejection should be accompanied by similar amendments to the specification.
Further, regarding claim 1, on line 6, the recitation wherein, “a switching button is provided on the wall-mounted supporting arm” is unclear in light of the disclosure.  In view of the discussion above with respect to the recitation on lines 4-5 of claim 1, it is similarly unclear how one could reasonably say that “switching button 40”, as shown in the originally-filed drawings, is “provided on the wall-mounted supporting arm”, since the drawings appear to show the “switching button 40” as protruding from the “over-head shower 20”.  It should be noted that the originally-filed specification lends no clarity to this issue, since the specification essentially makes the same unclear statement reflected in the claim.  Thus, any amendments made to the claims in response to this rejection should be accompanied by similar amendments to the specification.
Regarding claim 2, on line 2, the recitation wherein, “a mounting ring is provided at an end of the wall-mounted supporting arm” is unclear in light of the disclosure.  In view of the discussion above with respect to the recitations on lines 4-5 of claim 1, and on line 6 of claim 1, it is similarly unclear how one could reasonably say that “mounting ring 50”, as shown in the originally-filed drawings, is “provided at an end of the wall-mounted supporting arm”, since the drawings appear to show the “mounting ring 50” as protruding from the “over-head shower 20”, and interposed between the “over-head shower 20” and the “switching button 40”.  It should be noted that the originally-filed specification lends no clarity to this issue, since the specification essentially makes the same unclear statement reflected in the claim.  Thus, any amendments made to the claims in response to this rejection should be accompanied by similar amendments to the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected, as well as the claims are understood, under 35 U.S.C. 102(a)(1) as being anticipated by Lev, US Patent Application Publication No. 2014/0054398.
As to claim 1, Lev (see Figs. 1A-3) shows a combined shower (10), comprising a wall-mounted supporting arm (16), an over-head shower (14) and a hand-held shower (30); wherein the over-head shower is fixed on the wall-mounted supporting arm; the hand-held shower is detachably fixed (indirectly) on the wall-mounted supporting arm through a hose (39); a switching button (18) is provided (indirectly) on the wall-mounted supporting arm; and the switching button is configured to selectively switch on the over-head shower or the hand-held shower (see paragraph [0023]).
As to claim 2, Lev also shows a mounting ring (portion defining surfaces 26, 27, 28) provided beyond an end (at 22) of the wall-mounted supporting arm, wherein the end of the wall-mounted supporting arm is away from a wall (12), wherein the switching button is rotatably arranged in the mounting ring; and a top end of the switching button is provided with a handle (as shown at 18).

Claims 1 and 2 are rejected, as well as the claims are understood, under 35 U.S.C. 102(a)(1) as being anticipated by Tseng, USPN 8,720,799.
As to claim 1, Tseng (see Figs. 4-8) shows a combined shower, comprising a wall-mounted supporting arm (9), an over-head shower (3) and a hand-held shower (8); wherein the over-head shower is fixed on the wall-mounted supporting arm (via elements 1, 4, 5); the hand-held shower is detachably fixed (indirectly) on the wall-mounted supporting arm through a hose (7); a switching button (6) is provided (indirectly) on the wall-mounted supporting arm; and the switching button is configured to selectively switch on the over-head shower or the hand-held shower (see column 3, lines 4-6).
As to claim 2, Tseng also shows a mounting ring element (1, 2, 4) provided beyond an end (at 5) of the wall-mounted supporting arm, wherein the end of the wall-mounted supporting arm is away from a wall, wherein the switching button is rotatably arranged in the mounting ring; and a top end of the switching button is provided with a handle (as shown at 6).

Allowable Subject Matter
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Zhou and Huang et al. are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752